DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination based on the application filed on 09/11/2018.
Claims 1-20 are new and original. 
Claim 1 is objected to for minor informalities, a typo.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, a mental process, without a claimed practical application whose additional elements do not add significantly more individually or in combination.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (Benoit Claise, “YANG Opensource Tools for Data Modeling-driven Management”, January 25, 2017, https://blogs.cisco.com/getyourbuildon/yang-opensource-tools-for-data-modeling-driven-management; hereinafter “Claise”) in view of Bjorklund (M. Bjorklund, Ed., “Internet Engineering Task Force (IETF)”, “YANG – A Data Modeling Language for the Network Configuration Protocol (NETCONF)”, October 2010; IDS dated 12/06/2021; hereinafter “Bjorklund”).
This action is made Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of References Cited By Applicant
7.	The information disclosure statement (IDS) submitted on 09/11/2018 and 12/06/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can 
Claim Objections
Claim 1 is objected to because of the following informalities:  Typo: “toi” should be “to”. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. (See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is 
With respect to claim 1, applying step 1, the preamble of independent claim 1 claims a method so this claim falls within the statutory category of a process.
In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method of modeling a network configuration protocol (NETCONF)-based network device instruction with a yet another next generation (YANG) language, the method comprising: (preamble – no patentable weight given;)
searching for at least one instruction from a source file for controlling a NETCONF- based network device; 
parsing the retrieved instruction into a plurality of tokens; 
mapping each parsed token with a data type of the YANG language according to a previously defined mapping rule; 
generating a YANG model corresponding to the at least one instruction according toi mapping results. 
The limitation of “searching for at least one instruction from a source file for controlling a NETCONF- based network device;” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a 
The limitation of “parsing the retrieved instruction into a plurality of tokens;” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally assign each instruction to a short hand variable. The limitation is directed to observation, evaluation, judgment, and opinion.
The limitation of “mapping each parsed token with a data type of the YANG language according to a previously defined mapping rule;” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally map a relationship between a variables based on a rule. The limitation is directed to observation, evaluation, judgment, and opinion.
The limitation of “generating a YANG model corresponding to the at least one instruction according toi mapping results.” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally generate a YANG model for a simple embodiment based on the mapping. The limitation is directed to observation, evaluation, judgment, and opinion.

This additional limitation must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application.
The claim, as a whole, is linked to modeling a NETCONF, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the physical process of actually affecting or implementing the architectural space design. Thus, the claim as a whole is directed to a general field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered directed towards field of use. See MPEP 2106.04(d) referencing 
For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
Independent claims 15 and 20 are directed to substantially the same subject matter as independent claim 1 and are rejected under similar rationale and further failure to add significantly more.
Claims 2 and 16 are dependent on independent claims 1 and 15 respectively and includes all the limitations of claims 1 and 15. Claim 2 recites “wherein the at least one instruction comprises a hierarchical instruction that comprises a node instruction, and a general instruction used in each node to which entry is made by the node instruction.” (mental process). The limitation is directed to observation, evaluation, judgment, and opinion. The claim language provides what the data underlying the mental process represents. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  Claim 16 is directed to substantially the same subject matter as claim 2, and is rejected under similar rationale and further failure to add significantly more.
Claim 3 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 3 recites “wherein the parsing of the retrieved instruction into the plurality of tokens comprises generating an instruction tree, in which: an upper node to which the retrieved instruction belongs is a parent node; (mental process) each parsed token is a child node of the parent node having a tree depth corresponding to parsed order; and (mental process) a leaf node of the child node includes a symbol indicating an end of the instruction.” (mental process). The limitation is directed to observation, evaluation, judgment, and opinion. The claim language provides what the data underlying the mental process represents and a relationship between data values. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim 4 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 4 recites “wherein the searching for the at least one instruction comprises searching for an instruction definition template, in which the at least one instruction is defined, from the source file.” (mental process). The limitation is directed to observation, evaluation, judgment, and opinion. The claim language provides what the data underlying the mental process represents. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an 
Claims 5 and 17 are dependent on independent claims 1 and 15 respectively and includes all the limitations of claims 1 and 15. Claim 5 recites “wherein the mapping of each parsed token with the data type of the YANG language comprises mapping the parsed token as a container type when the parsed token is not varied depending on a user's input value.” (mental process). The limitation is directed to observation, evaluation, judgment, and opinion. The claim language provides what the data underlying the mental process represents and a mapping is a relationship between data values. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  Claim 17 is directed to substantially the same subject matter as claim 5, and is rejected under similar rationale and further failure to add significantly more.
Claims 6 and 18 are dependent on independent claims 1 and claim 5, and 15 respectively and includes all the limitations of claims 1 and 5, and 15. Claim 6 recites “wherein, when successive tokens among the parsed tokens consist of a string, the successive tokens are mapped as one container type.” (mental process). The limitation is directed to observation, evaluation, judgment, and opinion. The claim language provides what the data underlying the mental process represents and a mapping is a relationship between data values. The limitation, as drafted and under a 
Claims 7 and 19 are dependent on independent claims 1 and 15 respectively and includes all the limitations of claims 1 and 15. Claim 7 recites “wherein the mapping of each parsed token with the data type of the YANG language comprises mapping the parsed token as a leaf type when the parsed token is varied depending on a user's input value.” (mental process). The limitation is directed to observation, evaluation, judgment, and opinion. The claim language provides what the data underlying the mental process represents and a mapping is a relationship between data values. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  Claim 19 is directed to substantially the same subject matter as claim 7, and is rejected under similar rationale and further failure to add significantly more.
Claim 8 is dependent on independent claim 1 and claim 7 and includes all the “wherein, when the parsed token is 'WORD,' the leaf type comprises a parameter of string type.” (mental process). The limitation is directed to observation, evaluation, judgment, and opinion. The claim language provides what the data underlying the mental process represents. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 9 is dependent on independent claim 1 and claim 7 and includes all the limitations of claims 1 and 7. Claim 9 recites “wherein, when the parsed token comprises parentheses, the leaf type comprises a parameter of integer type (uint) having an allowable input range.” (mental process). The limitation is directed to observation, evaluation, judgment, and opinion. The claim language provides what the data underlying the mental process represents. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 10 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 10 recites “wherein the mapping of each parsed token with the data type of the YANG language comprises mapping the parsed token as a choice type when the parsed token has a selective grammar format.” (mental process). The limitation is directed to observation, evaluation, judgment, and opinion. The claim language provides what the data underlying the mental process represents and a mapping is a relationship between data values. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 11 is dependent on independent claim 1 and claim 10 and includes all the limitations of claims 1 and 10. Claim 11 recites “wherein the choice type comprises a parameter of enumeration type.” (mental process). The limitation is directed to observation, evaluation, judgment, and opinion. The claim language provides what the data underlying the mental process represents. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 12 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 12 recites “wherein the mapping of each parsed token with the data type of the YANG language comprises mapping the parsed token as a leaf list type when the parsed token is '.WORD.'” (mental process). The limitation is directed to observation, evaluation, judgment, and opinion. The claim language provides what the data underlying the mental process represents and a mapping is a relationship between data values. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 13 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 13 recites “wherein the YANG model comprises a leaf type having a NULL value in a last paragraph of the YANG model.” (mental process). The limitation is directed to observation, evaluation, judgment, and opinion. The claim language provides what the data underlying the mental process represents. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 14 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 14 recites “further comprising converting the at least one instruction into an extensible markup language (XML) format.” (mental process). The limitation  The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (Benoit Claise, “YANG Opensource Tools for Data Modeling-driven Management”, January 25, 2017, https://blogs.cisco.com/getyourbuildon/yang-opensource-tools-for-data-modeling-driven-management; hereinafter “Claise”) in view of Bjorklund (M. Bjorklund, Ed., “Internet Engineering Task Force (IETF)”, “YANG – A Data Modeling Language for the Network Configuration Protocol (NETCONF)”, October 2010; IDS dated 12/06/2021; hereinafter “Bjorklund”).
Regarding claim 1, Claise discloses:
A method of modeling a network configuration protocol (NETCONF)-based network device instruction with a yet another next generation (YANG) language, the method comprising: (preamble – no patentable weight given; Claise: “The first step is the ability to search all YANG modules for existing capabilities. For this purpose, Joe Clarke developed a second tool during this IETF 97 hackathon: a YANG database search. This impressive tool can search any of the YANG typedef, grouping, feature, identity, extension, RPC, container, list, leaf-list, leaf, notification for a specific string. And this string can be specified as a regular expression.” “The next step for this YANG DB search tool is to be populated with all YANG modules we know of (we have the 
searching for at least one instruction from a source file for controlling a NETCONF- based network device; (Claise: “The first step is the ability to search all YANG modules for existing capabilities. For this purpose, Joe Clarke developed a second tool during this IETF 97 hackathon: a YANG database search. This impressive tool can search any of the YANG typedef, grouping, feature, identity, extension, RPC, container, list, leaf-list, leaf, notification for a specific string. And this string can be specified as a regular expression.” “The next step for this YANG DB search tool is to be populated with all YANG modules we know of (we have the information, but some more integration work is required). The source of information will be the YANG Module Catalog, developed by Carl Moberg. This YANG model catalog and registry allows users to find models relevant to their use cases from the large and growing number of YANG modules being published. While loading the DB with all the relevant YANG modules is a prerequisite, the real value is in the metadata associated with each module, and the ability to search for those metadata fields. The YANG catalog is being 
generating a YANG model corresponding to the at least one instruction according toi mapping results. (Typo: “toi” should be “to”; Claise: “Now that we have the perfect set of YANG modules, it’s time to think about code generation. As a starting point, a graphical browser and RPC Builder Application to experiment with YANG Data Models, the YANG explorer, developed by Pravin Gohite and company during the IETF 93 hackathon.” “Compile yang models from User Interface Or Command Line” “The ultimate goal in data model-driven management is the YANG Development Kit (YDK): a Software Development Kit that provides API’s that are modeled in YANG. The main goal of YDK is to reduce the learning curve of YANG data models by expressing the model semantics in an API and abstracting protocol/encoding details. YDK is composed of a core package that defines services and providers, plus one or more module bundles that are based on YANG models. Each module bundle is generated using a bundle profile and the ydk-gen tool. YDK-Py provides Python APIs for several model bundles.”)
However, Claise does not appear to expressly disclose: parsing the retrieved instruction into a plurality of tokens; mapping each parsed token with a data type of the YANG language according to a previously defined mapping rule; and 
However, in the same field of endeavor, YANG modeling, Bjorklund teaches parsing the retrieved instruction into a plurality of tokens; (Bjorklund: 6.1 Lexical Tokenization; “YANG modules are parsed as a series of tokens. This section details the mapping each parsed token with a data type of the YANG language according to a previously defined mapping rule; and (Bjorklund: 3 Terminology; “built-in type: A YANG data type defined in the YANG language, such as uint32 or string.”; 11 YIN “A YANG module can be translated into an alternative XML-based syntax called YIN. The translated module is called a YIN module. This section describes symmetric mapping rules between the two formats. The YANG and YIN formats contain equivalent information using different notations. The YIN notation enables developers to represent YANG data models in XML and therefore use the rich set of XML-based tools for data filtering and validation, automated generation of code and documentation, and other tasks. Tools like XSLT or XML validators can be utilized. The mapping between YANG and YIN does not modify the information content of the model.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Claise (directed to YANG model development and capabilities) and Bjorklund (directed to Yang model tokens and mapping to XML) and arrived at the ability of YANG models to utilize tokens and two Bjorklund: 6.1 Lexical Tokenization;).
Regarding claim 2, Claise in view of Bjorklund discloses all of the features with respect to claim 1 as outlined above and further Claise in view of Bjorklund discloses:
wherein the at least one instruction comprises a hierarchical instruction that comprises a node instruction, and a general instruction used in each node to which entry is made by the node instruction. (Bjorklund: 6.2.1. Identifiers and Their Namespaces; “Each identifier is valid in a namespace that depends on the type of the YANG item being defined. All identifiers defined in a namespace MUST be unique. All module and submodule names share the same global module identifier namespace. All extension names defined in a module and its submodules share the same extension identifier namespace. All feature names defined in a module and its submodules share the same feature identifier namespace. All identity names defined in a module and its submodules share the same identity identifier namespace.”)
Regarding claim 3, Claise in view of Bjorklund discloses all of the features with respect to claim 1 as outlined above and further Claise in view of Bjorklund discloses:
wherein the parsing of the retrieved instruction into the plurality of tokens comprises generating an instruction tree, in which: 
an upper node to which the retrieved instruction belongs is a parent node; (Bjorklund: 6.2.1. Identifiers and Their Namespaces; “All derived type names defined within a parent node or at the top level of the module or its submodules share the same type identifier namespace. This namespace is scoped to all descendant nodes of the parent node or module. This means that any descendent node may use that typedef, and it MUST NOT define a typedef with the same name.”)
each parsed token is a child node of the parent node having a tree depth corresponding to parsed order; and (Bjorklund: 6.2.1. Identifiers and Their Namespaces; “All grouping names defined within a parent node or at the top level of the module or its submodules share the same grouping identifier namespace. This namespace is scoped to all descendant nodes of the parent node or module.”)
a leaf node of the child node includes a symbol indicating an end of the instruction. (Bjorklund: 6.2.1. Identifiers and Their Namespaces; “All leafs, leaf-lists, lists, containers, choices, rpcs, notifications, and anyxmls defined (directly or through a uses statement) within a parent node or at the top level of the module or its submodules share the same identifier namespace. This namespace is scoped to the parent node or module, unless the parent node is a case node. In that case, the namespace is scoped to the closest ancestor node that is not a case or choice node.”)
Regarding claim 4, Claise in view of Bjorklund discloses all of the features with respect to claim 1 as outlined above and further Claise in view of Bjorklund discloses:
wherein the searching for the at least one instruction comprises searching for an instruction definition template, in which the at least one instruction is defined, from the source file. (Claise: “The first step is the ability to search all YANG Bjorklund: 4.2.2.2. Leaf-List Nodes “leaf-list domain-search”).
Regarding claim 5, Claise in view of Bjorklund discloses all of the features with respect to claim 1 as outlined above and further Claise in view of Bjorklund discloses:
wherein the mapping of each parsed token with the data type of the YANG language comprises mapping the parsed token as a container type when the parsed token is not varied depending on a user's input value. (Bjorklund:
Regarding claim 6, Claise in view of Bjorklund discloses all of the features with respect to claims 1 and 5 as outlined above and further Claise in view of Bjorklund discloses:
wherein, when successive tokens among the parsed tokens consist of a string, the successive tokens are mapped as one container type. (Bjorklund: 4.2.2.3 Container Nodes “A container node is used to group related nodes in a subtree. A container has only child nodes and no value. A container may contain any number of child nodes of any type (including leafs, lists, containers, and leaf-lists).”)
Regarding claim 7, Claise in view of Bjorklund discloses all of the features with respect to claim 1 as outlined above and further Claise in view of Bjorklund discloses:
wherein the mapping of each parsed token with the data type of the YANG language comprises mapping the parsed token as a leaf type when the parsed token is varied depending on a user's input value. (Bjorklund:
Regarding claim 8, Claise in view of Bjorklund discloses all of the features with respect to claims 1 and 7 as outlined above and further Claise in view of Bjorklund discloses:
wherein, when the parsed token is 'WORD,' the leaf type comprises a parameter of string type. (Bjorklund: “4.2.2.1. Leaf Nodes A leaf node contains simple data like an integer or a string.”)
Regarding claim 9, Claise in view of Bjorklund discloses all of the features with respect to claims 1 and 7 as outlined above and further Claise in view of Bjorklund discloses:
wherein, when the parsed token comprises parentheses, the leaf type comprises a parameter of integer type (uint) having an allowable input range. (Bjorklund: 4.2.5 Derived Types 
“typedef percent {
type uint8 {
range "0 .. 100";
}
description "Percentage";
}
leaf completed {
type percent;
}”)
Regarding claim 10, Claise in view of Bjorklund discloses all of the features with respect to claim 1 as outlined above and further Claise in view of Bjorklund discloses:
wherein the mapping of each parsed token with the data type of the YANG language comprises mapping the parsed token as a choice type when the parsed token has a selective grammar format. (Bjorklund: 12 YANG ABNF Grammar “data-def-stmt = container-stmt /
leaf-stmt /
leaf-list-stmt /
list-stmt /
choice-stmt /
anyxml-stmt /
uses-stmt”)
Regarding claim 11, Claise in view of Bjorklund discloses all of the features with respect to claims 1 and 10 as outlined above and further Claise in view of Bjorklund discloses:
wherein the choice type comprises a parameter of enumeration type. (Bjorklund: 12 YANG ABNF Grammar “choice-stmt = choice-keyword sep identifier-arg-str optsep
(";" /
"{" stmtsep
;; these stmts can appear in any order
[when-stmt stmtsep]

[default-stmt stmtsep]
[config-stmt stmtsep]
[mandatory-stmt stmtsep]
[status-stmt stmtsep]
[description-stmt stmtsep]
[reference-stmt stmtsep]
*((short-case-stmt / case-stmt) stmtsep)
"}")”)
Regarding claim 12, Claise in view of Bjorklund discloses all of the features with respect to claim 1 as outlined above and further Claise in view of Bjorklund discloses:
wherein the mapping of each parsed token with the data type of the YANG language comprises mapping the parsed token as a leaf list type when the parsed token is '.WORD.' (Bjorklund: 3 Terminology; “built-in type: A YANG data type defined in the YANG language, such as uint32 or string.”; 11 YIN “A YANG module can be translated into an alternative XML-based syntax called YIN. The translated module is called a YIN module. This section describes symmetric mapping rules between the two formats. The YANG and YIN formats contain equivalent information using different notations. The YIN notation enables developers to represent YANG data models in XML and therefore use the rich set of XML-based tools for data filtering and validation, automated generation of code and documentation, and other tasks. Tools like XSLT or XML validators can be utilized. The mapping between YANG and YIN does not modify 
Regarding claim 13, Claise in view of Bjorklund discloses all of the features with respect to claim 1 as outlined above and further Claise in view of Bjorklund discloses:
wherein the YANG model comprises a leaf type having a NULL value in a last paragraph of the YANG model. (Bjorklund: 7.6. The leaf Statement: The "leaf" statement is used to define a leaf node in the schema tree. It takes one argument, which is an identifier, followed by a block of substatements that holds detailed leaf information. A leaf node has a value, but no child nodes in the data tree. Conceptually, the value in the data tree is always in the canonical form (see Section 9.1). A leaf node exists in zero or one instances in the data tree. The "leaf" statement is used to define a scalar variable of a particular built-in or derived type. 7.6.1. The leaf’s default value The default value of a leaf is the value that the server uses if the leaf does not exist in the data tree.”)
Regarding claim 14, Claise in view of Bjorklund discloses all of the features with respect to claim 1 as outlined above and further Claise in view of Bjorklund discloses:
further comprising converting the at least one instruction into an extensible markup language (XML) format. (Claise: 
Regarding claim 15, Claise discloses: “at least one processor; and a memory configured to store instructions for instructing the at least one processor to perform at least one operation, wherein the at least one operation comprises…” (Claise: “The first step is the ability to search all YANG modules for existing capabilities. For this purpose, Joe Clarke developed a second tool during this IETF 97 hackathon: a YANG database search. This impressive tool can search any of the YANG typedef, grouping, feature, identity, extension, RPC, container, list, leaf-list, leaf, notification for a specific string. And this string can be specified as a regular expression.” “The next step for this YANG DB search tool is to be populated with all YANG modules we know of (we have the information, but some more integration work is required). The source of information will be the YANG Module Catalog, developed by Carl Moberg. This YANG model catalog and registry allows users to find models relevant to their use cases from the large and growing number of YANG modules being published. While loading the DB with all the relevant YANG modules is a prerequisite, the real value is in the metadata associated with each module, and the ability to search for those metadata fields. The YANG catalog is being built around draft-openconfig-netmod-model-catalog, with a NETCONF and REST (not RESTCONF-compliant yet) server.” where Claise teaches YANG models ran on computers as evidenced by the multiple screenshots, which implicitly teach a processor coupled to a memory running computer code). Further incorporating the 
Regarding claim 16, incorporating the rejections of claims 2 and 15, claim 16 is rejected as discussed above for substantially similar rationale.
Regarding claim 17, incorporating the rejections of claims 5 and 15, claim 17 is rejected as discussed above for substantially similar rationale.
Regarding claim 18, incorporating the rejections of claims 6 and 15 and 17, claim 18 is rejected as discussed above for substantially similar rationale.
Regarding claim 19, incorporating the rejections of claims 7 and 15, claim 19 is rejected as discussed above for substantially similar rationale.
Regarding claim 20, Claise discloses:
A method of converting a network configuration protocol (NETCONF)-based network device instruction into an extensible markup language (XML), the method comprising: (preamble – no patentable weight given; Claise: FIG. 1, “Once the YANG models are specified and implemented, a network management system (NMS) can select a particular encoding (XML or JSON) and a particular protocol (NETCONF or RESTCONF) for transport.”)
searching for at least one instruction from a source file for controlling a NETCONF- based network device; (Claise: “The first step is the ability to search all YANG modules for existing capabilities. For this purpose, Joe Clarke developed a second tool during this IETF 97 hackathon: a YANG database search. This impressive tool can search any of the YANG typedef, grouping, feature, identity, extension, RPC, container, list, leaf-list, leaf, notification for a specific string. And this string can be 
mapping each parsed token with an XML format according to a previously defined mapping rule; and (Claise: FIG. 1, “Once the YANG models are specified and implemented, a network management system (NMS) can select a particular encoding (XML or JSON) and a particular protocol (NETCONF or RESTCONF) for transport.” “Based on the encoding and protocol selections, we can generate code, for example in Python, to access the YANG objects on the managed device, also known as the NETCONF or RESTCONF server. As we can see, the primary source of information to generate code is the set of YANG models, or YANG modules, to use the proper terminology.”)
generating an XML file corresponding to the at least one instruction according to mapping results. (Claise: FIG. 1, “Once the YANG models are specified and implemented, a network management system (NMS) can select a particular 
However, Claise does not appear to expressly disclose: parsing the retrieved instruction into a plurality of tokens; 
However, in the same field of endeavor, YANG modeling, Bjorklund teaches parsing the retrieved instruction into a plurality of tokens; (Bjorklund: 6.1 Lexical Tokenization; “YANG modules are parsed as a series of tokens. This section details the rules for recognizing tokens from an input stream. YANG tokenization rules are both simple and powerful. The simplicity is driven by a need to keep the parsers easy to implement, while the power is driven by the fact that modelers need to express their models in readable formats.”; 6.1.2. Tokens “A token in YANG is either a keyword, a string, a semicolon (";"), or braces ("{" or "}"). A string can be quoted or unquoted. A keyword is either one of the YANG keywords defined in this document, or a prefix identifier, followed by ":", followed by a language extension keyword. Keywords are case sensitive. See Section 6.2 for a formal definition of identifiers.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Claise (directed to YANG model development and capabilities) and Bjorklund (directed to Yang model tokens and mapping to XML) and arrived at the ability of YANG Bjorklund: 6.1 Lexical Tokenization;).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525.  The examiner can normally be reached on generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148